Citation Nr: 0316815	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for cervical spine dysfunction with degenerative 
changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision.  In that 
decision, the RO granted service connection for cervical 
spine dysfunction with degenerative changes, and assigned an 
initial disability rating of 10 percent.  

In May 2001, the Board remanded the case to the RO for 
development of the evidence relevant to the claim.


REMAND

In March 2003, after receiving the case back from the RO, the 
Board undertook further development of the claim pursuant to 
authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  The 
regulation recently was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The additional development undertaken by 
the Board has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should readjudicate the 
veteran's claim for a higher initial 
rating for a cervical spine disability, 
in light of the evidence received since 
the most recent supplemental statement of 
the case.

2.  If any of benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




